Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-19-2007

Gilgallon v. Hudson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1819




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Gilgallon v. Hudson" (2007). 2007 Decisions. Paper 917.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/917


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                         No. 06-1819


                   EILEEN GILGALLON;
                   RONALD GILGALLON;
                    SHAWN GILGALLON

                               v.

       COUNTY OF HUDSON; ROBERT JANIZEWSKI;
        FRANCIS DELEONARDIS; MARK MORCHEL;
   MICHAEL CIFELLI; BOARD OF CHOSEN FREEHOLDERS;
   NEIL CARROLL; VINCENT ASCOLESE; NEPTALI CRUZ;
WILLIAM BRAKER; NIDIA DAVILA-COLON; WILLIAM O'DEA;
 ALBERT CIFELLI; SILVERIO VEGA; MAURICE FITZGIBBONS;
   CONNELL FOLEY LLP; JOHN P. LACEY; JOHN MONROE;
STATE OF NEW JERSEY; JOSEPH TRAPP; ABC CORPORATIONS
          1-10 (a fictitious corporation); JOHN AND
          MARY DOES 1-10 (a fictitious corporation)

                         Ronald Gilgallon,
                         *Eileen Gilgallon,
                                      Appellants

               * See Clerk's Order dated 4/27/06.


        On Appeal From the United States District Court
                  For the District of New Jersey
                   (D.C. Civ. No. 02-cv-05948)
        District Judge: Honorable Dennis M. Cavanaugh


          Submitted Under Third Circuit LAR 34.1(a)
                      January 5, 2007

                               1
            BEFORE: BARRY, CHAGARES and ROTH, CIRCUIT JUDGES

                                   (Filed: June 19, 2007)


                                          OPINION


PER CURIAM

       Pro se appellants Ronald and Eileen Gilgallon appeal the District Court’s January

4, 2006 order enjoining them from pursuing litigation against the appellees in state court

or any other court. Appellants also appeal the District Court’s February 28, 2006 order

denying their motion for reconsideration.

       The lengthy procedural history of this case and the details of appellants’ claims are

well-known to the parties, set forth in the District Court’s thorough opinions, and need

not be discussed at length. Briefly, the Gilgallons have filed repetitive and vexatious

lawsuits in the state and federal courts for over ten years seeking to re-litigate issues that

have been decided against them. We previously summarized this litigation in our opinion

in Gilgallon v. Carroll, C.A. No. 05-2074, 2005 WL 2891686 (3d Cir. 2005).

       After they were enjoined from litigating in federal court, the Gilgallons returned to

state court and filed a complaint alleging malpractice against their former attorneys. They

subsequently filed a second amended complaint alleging claims against Hudson County

Attorney Michael Dermody, who had been opposing counsel in the Gilgallon’s first

federal action. In Gilgallon v. Carroll, we affirmed the District Court’s order enjoining

                                               2
the Gilgallons from litigating an action against Michael Dermody in state or federal court

on the grounds that the injunction was necessary to protect and effectuate the District

Court’s prior judgments against the Gilgallons.

          In a proposed third amended complaint in state court, the Gilgallons made

allegations against the appellees. Appellees moved for an injunction barring the

Gilgallons from proceeding in state court. By order entered January 4, 2006, the District

Court enjoined the Gilgallons from pursuing the matter in state court against the

appellees. The District Court denied the Gilgallon’s motion for reconsideration, and the

Gilgallons filed a timely notice of appeal.

          We have jurisdiction under 28 U.S.C. § 1291. Our review of the District Court’s

authority to issue an injunction under the Anti-Injunction Act is de novo. In re Diet

Drugs, 369 293, 304 (3d Cir. 2004). We review the injunction for an abuse of discretion;

legal issues are reviewed de novo, and factual issues are reviewed for clear error. Id.

          We first note that the scope of the appeal encompasses only the District Court’s

January 4th and February 28th orders. Subsequent to those orders, the Gilgallons

attempted to file a fourth amended complaint in the state court. By order entered May

18th, the District Court issued a temporary restraining order staying the state court

litigation and ordered the Gilgallons to show cause why they should not be held in

contempt. By order entered July 12th, the District Court held the Gilgallons in civil

contempt. The Gilgallons filed motions in this Court to amend the appeal to include these

orders.

                                               3
         A party may file an amended notice of appeal from an order disposing of a motion

specified in Fed. R. App. P. 4(a)(4)(A). See Fed. R. App. P. 4(a)(4)(B)(ii). The District

Court’s May 18th and July 12th orders do not fall within this rule. By order entered

August 7, 2006, the Clerk denied the motions to amend the appeal. The Clerk noted that

“[t]he Court will lack jurisdiction to consider the propriety of the new orders since they

have not been appealed.” The Gilgallons did not file notices of appeal in the District

Court from the May or July orders.

         On appeal, the Gilgallons focus on the District Court’s May and July orders and

the allegations in the fourth amended complaint in state court. The Gilgallons also argue

that the District Court’s actions violated their right to due process. These arguments are

meritless. The Gilgallons were ordered to show cause why the injunction should not

issue, they submitted a brief in opposition, and a hearing was held. Thus, they were given

notice and an opportunity to be heard before the District Court entered its January 4, 2006

order.

         Besides generally stating that the January 4th order violates the Anti-Injunction

Act, the Gilgallons do not challenge the District Court’s decision. Because the

allegations against the appellees in the third amended complaint in state court concern

issues that have been decided against the Gilgallons in their District Court actions, the

District Court’s order was necessary to protect and effectuate its prior judgments. The

District Court did not err in denying the motion for reconsideration. Therefore, we will

affirm the District Court’s judgment.

                                               4